Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/852,194 filed June 28, 2022.  As originally filed, Claims 1 – 20 are presented for examination.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) techniques for projecting household-level viewing events by determining demographics of viewers of content using deterministic household assignment which helps advertisers in planning, buying and selling advertising, (paras. 3 and 4). 

Step 1 - Claim 1 is a system and, therefore, is a machine. Claim 13 recites a series of
steps and, therefore, is a process. Claim 17 is a non-transitory computer-readable medium and,
therefore, is an article of manufacture.

Step 2a, Prong 1 - Claim 1 (and Claim 13 and Claim 17) as a whole is directed towards advertising/marketing. Specifically, household-level viewing data is used to generate projected market-level viewing data through demographic attribution (Fig. 2 and para. 37) which helps
advertisers determine the number of viewers as well as the demographics of viewers in order to
effectively manage advertising timing and content (para. 3). Therefore, the claim as a whole falls
within the "Certain Methods of Organizing Human Activity" grouping of Abstract Ideas as it is
directed to commercial or legal interactions including advertising or marketing. 
Additionally, the individual limitation of generating an array of RHUs, wherein the RHUs
are each assigned a class for each of the first and second demographic attribute is a process
that, under their broadest reasonable interpretation, covers performance of the limitation in the
mind but for the recitation of generic computer components. That is, other than reciting “a panelist device executing panelist software”, "at least one processor" and "at least one memory storing instructions", nothing in the claim element precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user manually creating an array of RHUs. Similarly, the limitations of matching panelist classes to demographic attributes are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. For example, "matching" in the context of these claims encompass the user comparing the panelist classes to the classes of the first, second and third demographic attributes to determine which are most similar and then grouping those which are most similar. Additionally, the limitations of assigning the panelist household to an RHU, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  For example, "assigning" in the context of these claims encompass the user manually designating a panelist to an RHU. Finally, the individual limitation of determining that the panelist classes of the first, second and third demographic attributes for the second panelist household do not match the respective classes of the first, second and third demographic attributes for any RHU, as drafted, is a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. For example, "determining" in the context of this claim encompasses the user manually identifying that panelist classes of demographic attributes do not match respective classes for any RHU. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental "processes" grouping of abstract ideas.  Therefore, Claim 1 (and Claim 13 and Claim 17) when considered individually and as a whole falls with the "Certain Methods of Organizing Human Activity" and "metal Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2a, Prong 2 - This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements of at least one processor and at least one
memory (computer-implemented in Claim 13 and a non-transitory computer-readable medium
and at least one processor in Claim 17) with no associated functions. The processor and
memory are recited at a high-level of generality (i.e., a generic processor and a generic
memory) such that it amounts to no more than mere instructions to apply the exception using a
generic computer component. Also, Claims 1, 13 and 17 recite a panelist device executing panelist software which is not a particular machine but rather a generic computer element as the instant application discloses “panelist devices 112 may be embodied by and/or be connected with any number of a television, a mobile phone, a tablet, a laptop computer, a desktop computer, smart appliances, and/or a smart watch. For example, the panelist device 112 may include a number of different types of devices associated with the panelists household 101, such as a television in the household 101, a digital video recorder (DVR) connected to the television, a set-top-box (STB) associated connected to the television, and/or a home network router”, (par. 28).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 (and Claim 13 and Claim 17) also includes limitations of monitoring viewing events, accessing various data (i.e. population data, a panelist class and panelist viewing data) and generating panelist viewing data as well as a report which do not integrate the abstract idea into a practical application because these additional elements are insignificant extra-solution activity which are incidental to the primary process of the claim, (MPEP 2106.05(g)). The act of merely retrieving data does not effect a transformation of the data to a different state or thing. Monitoring, generating and accessing data, or mere data gathering, are insignificant presolution activities as the abstract idea of projecting household-level viewing events by determining demographics of viewers of content using deterministic household assignment requires that data is gathered and accessing this data does not add a meaningful limitation to the abstract idea. Also, generating a report is insignificant post-solution activity to the abstract idea of projecting household-level viewing events by determining demographics of viewers of content using deterministic household assignment, because generating the report does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B - The claim(s) does/do not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the at least one processor and at
least one memory storing instructions of Claim 1 (and computer of Claim 13 and non-transitory
computer readable medium comprising instructions and at least one processor of Claim 17) and the panelist device executing panelist software are generic computer components used to implement the abstract idea and amount to nonspecific generically claimed computer embodiments. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of monitoring, generating and accessing data are well-understood, routine, and conventional. The courts have
recognized the receiving or transmitting of data over a network as a computer function which is
well-understood, routine, and conventional when it is claimed at a high level of generality,
(MPEP 2106.05(d) II). The specification indicates that population data can be received over a
network from a trusted third party, such as a census bureau and/or credit bureau and does not
specify how this data is received, other than over a network (para. 21 ). Finally, the function of
generating a report is a well-known post-solution activity. Reports that are generated include
data at any level of aggregation and include sorting and categorizing data as desired, (para. 54)
and does not impose meaningful limits on the claim. Accordingly, Claim 1 (and Claim 13 and
Claim 17) are not patent eligible.

Claims 2-3, 4-6, 13-14 and 18 - 19 are dependent on Claims 1, 13 and 17 respectively
and include all of the limitation of the independent claims. Therefore, Claims 2-3, 4-6, 13-14 and
18-19 recite the same abstract idea of projecting household-level viewing events by determining
demographics of viewers of content using deterministic household assignment. The claims
further recite limitations that further define the abstract idea by defining demographic attributes,
panelist viewing data and where the viewing event occurs. However, under their broadest
reasonable interpretation, these limitations cover performance of the limitations in the mind but
for the recitation of generic computer components. For example, defining data to be analyzed
into groups and further defining the data is a mental process. Giving a specific name to the data,
is still just comparing data and is still a mental step. No additional structural elements are
presented. These limitations fall within the "Mental Processes" grouping of abstract ideas.
Claims 2 - 3, 4 - 6, 13 - 14 and 18 - 19 include no additional elements other than the abstract
idea. As such, Claims 2 - 3, 4 - 6, 13 - 14 and 18 - 19 recite an abstract idea.

Claims 7 – 9 and 15 are dependent on Claims 1 and 13 and include all of the limitations of the independent claim. Therefore, Claims 7 – 9 and 15 recite the same abstract idea of projecting household-level viewing events by determining demographics of viewers of content using deterministic household assignment. The claims further recite limitations of generating a quota which is used in categorizing the data. However, under their broadest reasonable interpretation, these limitations cover performance of the limitations in the mind but for the recitation of generic computer components. For example, the quota can be calculated by a user and the user can stop assigning households based on the quota. These limitations fall within the "Mental Processes" grouping of abstract ideas. Claims 7 – 9 and 15 include no additional elements other than the abstract idea. As such, Claims 7 – 9 and 15 recite an abstract idea.

Claim 10 is dependent on Claim 1 and includes all of the limitations of the independent
claim. Therefore, Claim 10 recites the same abstract idea of projecting household-level viewing
events by determining demographics of viewers of content using deterministic household
assignment. The claim further recites the limitation of determining if households are active
based on viewing data over a certain time period. However, under their broadest reasonable
interpretation, these limitations cover performance of the limitation in the mind but for the
recitation of generic computer components. For example, the user can observe the viewing
history during a certain time period and only assign household which are active to RHUs. These
limitations fall within the "Mental Processes" grouping of abstract ideas. Claim 10 includes no
additional elements other than the abstract idea. As such, Claim 10 recites an abstract idea.

Claims 12, 16 and 20 are dependent on Claims 1, 13 and 17 and includes all of the limitations of the independent claim. Therefore, Claims 12, 16 and 20 recite the same abstract idea of projecting household-level viewing events by determining demographics of viewers of content using deterministic household assignment. The claim further recites an additional limitation of receiving population data from specific sources. This limitation does not integrate the abstract idea into a practical application because the additional elements of accessing data are well-understood, routine, and conventional. The courts have recognized the receiving or transmitting of data over a network as a computer function which is well-understood, routine, and conventional when it is claimed at a high level of generality, (MPEP 2106.0S(d)II), as it is in Claims 12, 16 and 20. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, Claims 12, 16 and 20 recite an abstract idea.

Claims 1 - 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea which is not integrated into a practical application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheppard et el., US 2017/0017975 A1 disclose determining a set of baseline demographic statistics for a target population and dividing a sample population into several different demographic categories (paras. 72, 26, 46, 74, 12, 28 and 35).
Goli et al., US Pub. 2017/006441 A1 disclose merging household data and panelist data to create a viewer assignment model and determining household demographic composition and generating a report with improved reporting effectiveness (paras. 30, 48, 62, 91, 68, 89, 42, 52, 16 and 23).
Arini, US Patent 9,277,275 B1 discloses demographic information of household members can be correlated with television programs, (col. 2 ll. 16 – 32).
Splaine et al., KR 20150023344 A disclose determining demographic characteristics associated with presentation of media (Abstract).
Conkwright et al., US Pub. 2003/0105694 A1 disclose providing advertisers with accurate ratings predictions for specific demographic groups, ([0019]).
Sheppard et al., US Pub. 2017/0118517 A1 disclose including the number of televisions in a household as a type of attribute, ([0021]).
Nagaraja Rao et al., US Pub. 2017/0006342 A1 disclose obtaining corrected demographics of panelists based on a determination if a user does not normally watch the media, ([0070]).
Kirillov et al., (US Pub. 2016/0165277 A 1) discloses estimating media metrics for large
populations, (Abstract).
Pecjak et al., (US 8,739,197 B1) discloses determining household viewership data
based on fractional viewership values, (Abstract).
	Pecjak et al., US Patent 9,369,754 B1 disclose accessing tuning data representing a television viewing event associated with a particular household, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421